Citation Nr: 1646098	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The case was held open for 30 days following that hearing, but the Veteran did not submit any additional evidence.  

Following that hearing, the Board remanded the case in February 2015 for further development.  The case has since been returned to the Board for appellate review

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's right ear hearing loss did not manifest in service or within one year thereafter and is not otherwise causally or etiologically related to his military service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the Veteran with a notification letter in April 2011, prior to the initial decision on the claim in August 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the April 2011 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  At his hearing, the Veteran also testified that his Social Security Administration benefits are based on age and retirement rather than disability; therefore, they are not relevant to his claim for service connection for right ear hearing loss.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Board notes that the Veteran has submitted private treatment records from Dr. T.V.R. (initials used to protect privacy); however, he did not return the VA Form 21-4142 sent to him by the Agency of Original Jurisdiction (AOJ) in April 2015 to authorize the release of any additional outstanding private treatment records.  As will be discussed below, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board also finds that the Veteran has not adequately r authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded a VA audiological examination in December 2012, and that audiologist provided addendum opinions in February 2013 and June 2015.  The Veterans Health Administration (VHA) provided a further medical opinion in September 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

When considered as a whole, this examination and these opinions are adequate.  The Board finds that the September 2016 VHA opinion in particular is adequate.  As discussed below, the VHA opinion was predicated on a thorough review of the claims file and all pertinent evidence of record.  The evidence of record included the prior audiologist's report, based upon an examination during which the VA audiologist solicited a medical history from the Veteran and performed audiological testing under guidelines outlined at 38 C.F.R. § 4.85.  The VHA audiologist provided a complete rationale for the opinions stated, citing to the records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's February 2015 remand directives.  In April 2015, the AOJ contacted the Veteran regarding his authorization to release Dr. T.V.R.'s treatment records; however, the Veteran did not respond.  The AOJ also obtained the most recent VA treatment records.  The Veteran has not identified or authorized VA to release of any outstanding records.  As noted above, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, with regard to obtaining any outstanding private treatment records, the Board finds that AOJ has substantially complied with February 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  In addition, in June 2015, the AOJ obtained an addendum opinion from the December 2012 VA examiner in compliance with the February 2015 remand directives.  In September 2016, a VHA opinion was also obtained.  As discussed above, the examination and opinions are adequate.  Therefore, the Board finds that the AOJ has complied with the February 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, sensorineural hearing loss is considered a chronic disease for VA compensation purposes; and if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran has claimed that his right ear hearing loss is due to his military noise exposure.  A DD-214 lists his military occupational specialty as a clerk typist.  However, during the December 2014 hearing, the Veteran claimed that he had served for several weeks as an infantryman at Fort Jackson during which he had noise exposure through his use of M-16s, M-60s, rocket launchers, and grenades without the benefit of hearing protection.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of right ear hearing loss.  A January 1971 enlistment examination found his ears and drums to be normal, and he denied having a medical history of ear trouble and hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10

5

A September 1971 examination also found the Veteran's ears and drums to be normal, and he once again denied having a medical history of ear trouble and hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0

In addition, a December 1972 separation examination found the Veteran's ears and drums to be normal, and the Veteran signed a statement that there had been no change in his physical condition since his last medical examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0

Moreover, there is no evidence that that the Veteran was treated immediately following his separation for hearing loss, nor has the Veteran reported any VA or private treatment prior to the August 2010 treatment described at his hearing.  Further, there is no objective evidence of hearing loss within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many years after his military service during private treatment in August 2010.  

Based on this evidence, the Board finds that neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, as discussed below by the VA audiologists, the hearing tests taken during active service were essentially normal.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Thus, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board does acknowledge the Veteran's statements that in-service noise exposure is the root of his right hear hearing loss, which continued to worsen to the current level.  See April 2013 VA Form 9.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137   (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had progressive hearing loss since his military service.  However, to the extent that he alleges that his hearing loss began in service, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and upon objective testing, his hearing was documented as being within normal at the time of his separation from service.  A December 1972 clinical evaluation also revealed normal ears and drums, and he specifically reported no change in his physical condition since his last medical examination.  At that prior medical examination, in September 1971, he had denied any ear trouble and hearing loss in his medical history.  As such, there is actually affirmative evidence showing that he did not have hearing loss at the time of his separation from service.  The Board finds that this affirmative evidence, including objective testing, outweighs the Veteran's more recent assertions of an onset since service, which were made in connection with a claim for compensation.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Moreover, post-service treatment records document a sudden onset of right ear hearing loss in August 2010.  For example, in August 2010, the Veteran reported to his VA primary care physician that he had heard a loud noise three days earlier and then lost all hearing in his right ear.  He similarly described the sudden onset of right ear hearing loss to a private audiologist later that month, recalling that he had woken up to a loud noise and could no longer hear out of the right ear.  

The Board further notes that the Veteran was using the VA healthcare system prior to his August 2010 problems with his right ear.  Those records reflect ongoing treatment for hypertension, diabetes, and respiratory problems, but make no mention of any problems with his ears or difficulty hearing.  These records lend support to the conclusion that, if the Veteran had progressive hearing loss since service, he would have mentioned the disability to his healthcare providers, as he did following the sudden onset of right ear hearing loss in August 2010.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

For these reasons, to the extent that the Veteran is asserting continuity since service, the Board finds that the reported onset and history are not reliable or credible.  Therefore, the Board concludes that the Veteran's hearing loss did not manifest in service or for many years thereafter.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has claimed that he was exposed to acoustic trauma during his military service and that this injury caused his right ear hearing loss.  While his DD 214 shows that his military occupational specialty was a clerk typist, the Veteran testified as to service for several weeks as an infantryman, incurring noise exposure through his use of several weapons without the benefit of hearing protection.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  

In addition, the evidence shows that the Veteran has current right ear hearing loss by VA standards.  See 38 C.F.R. § 3.385; December 2012 VA examination.  Thus, the remaining question is whether the Veteran's current right ear hearing loss is related to his noise exposure in service.

The Veteran was afforded a VA examination in December 2012, which revealed right ear hearing loss for VA purposes.  However, the examiner was not provided the claims file for review.  As such, he was unable to review the Veteran's service treatment records or his post service-medical history, and he did not provide a medical opinion.  In a February 2013 addendum opinion, following the examiner's review of the claims file, he stated that the Veteran's hearing loss was less likely as not a result of the noise exposure during military service because thresholds were within normal limits during service.  He further noted no significant threshold shift demonstrated by the comparison of the entrance and separation examinations.  

On remand, the AOJ obtained a June 2015 addendum opinion.  The examiner again concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  In so finding, the examiner cited to research from the Institute of Medicine suggesting that delayed effects long after the cessation of noise exposure are unlikely.  

In August 2016, the Board sought a VHA opinion, and a VHA audiologist responded in September 2016.  The examiner concluded that it was less than likely that the Veteran's right ear hearing loss was due to in-service noise events.  The VHA audiologist based his opinion on his review of the Veteran's claims file, including the service treatment records showing normal hearing at both entrance to and separation from service.  The VHA audiologist also noted the sudden onset of right ear hearing loss in August 2010 as recorded in the VA and private treatment records.  The examiner further explained that noise-induced hearing loss occurs at the time of noise exposure and is permanent, yet this Veteran's hearing loss came on suddenly 37 years following his separation from service.  

The Board finds the September 2016 VHA opinion to be highly probative, as the examiner reviewed the claims file, including the Veteran's lay statements and the prior examination, and provided a rationale for the opinion provided.  The opinion was factually accurate, fully articulated, and included sound reasoning for the conclusions provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this regard, the Board again notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the Board finds that September 2016 VHA examiner's rationale citing to the passage of nearly 40 years between the Veteran's separation from service in April 1973 and the sudden onset of right ear hearing loss in August 2010 lends great probative value to the conclusions reached in his opinion.  

There is no medical opinion otherwise relating the Veteran's current bilateral hearing loss to service.

The Board has considered the statements of the Veteran and his representative regarding progressive right ear hearing loss since his in-service noise exposure.  However, the Veteran has also described the sudden onset of right ear hearing loss in August 2010 to both his VA and private healthcare providers.  This discrepancy renders his lay statements less probative than the VHA audiologist's opinion.  Moreover, the September 2016 VHA opinion was provided by a medical professional with knowledge, training, and expertise and was supported by a complete rationale based on such knowledge.  

Based on the foregoing, the evidence does not show that the Veteran has current right ear hearing loss that manifested in service or within one year thereafter or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


